Citation Nr: 1138226	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied entitlement to service connection for gastroesophageal reflux disease (GERD) and bilateral foot problems.

The Veteran testified before the undersigned at a December 2007 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In February 2008 and November 2010, the Board remanded these matters for further development.

Following the last Board remand, the agency of original jurisdiction (AOJ) granted service connection for GERD in a June 2011 decision.  Since this rating action results in a full grant of the benefit sought (i.e. service connection), this issue is no longer before the Board.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2010 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the etiology of all his current foot disabilities for both feet.  It was noted that a previous examiner had identified the foot disability as peripheral vascular disease and had recommended a neurologic consultation.  

The remand instructed that for any current foot disability identified, the examiner should opine on the following: whether it had its onset in service or was the result of an in-service disease or injury; whether it was related to peripheral neuropathy and if so, whether peripheral neuropathy had its onset in service or was the result of an in-service disease or injury; and whether any current bilateral foot disability and peripheral neuropathy were either caused or aggravated by the service connected bilateral shin splints.  

The record includes a December 2010 VA medical opinion provided by the examiner who had conducted the previous examination.  The examiner stated that it was less likely a "pedal condition" was related to military service.  He opined that the Veteran's reported symptoms were unrelated to his feet and indicated that evaluations by an orthopedist and neurologist were necessary.  

The recommended neuropathic and orthopedic clinical examinations were not completed.  VA generally has an obligation to undertake development recommended by VA examiners.  Green v. Derwinski, 1 Vet. App. 121, 123-4 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to ascertain whether any current bilateral foot disability is the result of peripheral neuropathy, or other neurologic disability, and if so, whether it is related to service.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral foot symptoms are related to the currently diagnosed peripheral neuropathy.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the current peripheral neuropathy had its onset in service or is the result of a disease or injury in service.

The examiner should note that the Veteran served in Vietnam and is presumed to have been exposed to herbicides.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability, including peripheral neuropathy, were either caused or aggravated (made worse) by the service-connected shin splints.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of corroborating clinical records is not a sufficient reason, alone, to reject the Veteran's reports.

2.  Schedule the Veteran for a VA orthopedic examination to ascertain whether the Veteran has any current foot disability related to service or service connected shin splints.  

All indicated tests, studies, and specialized examinations should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current foot disability had its onset in service or is the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not that any current foot disability was caused or aggravated (made worse) by the service-connected shin splints.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of corroborating clinical records is not a sufficient reason, alone, to reject the Veteran's reports.

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



